— Appeal from an order of the Supreme Court, Monroe County (David Michael Barry, J.), entered August 12, 2011 in a declaratory judgment action. The order, inter alia, determined that defendants are entitled to a declaration that plaintiff breached a confidentiality agreement between the parties.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Matter of Laborers Intl. Union of N. Am., Local 210, AFL-CIO v Shevlin-Manning, Inc., 147 AD2d 977 [1989]). Present — Centra, J.P, Peradotto, Garni, Lindley and Sconiers, JJ.